Citation Nr: 1020910	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus prior to March 6, 2009.

3.  Entitlement to special monthly compensation (SMC) at the 
"L" rate, independent of blindness, based on the need for 
aid and attendance.

4.  Entitlement to "R" rate SMC based on the need for aid 
and attendance. 

5.  Entitlement to "R2" higher level care rate SMC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a co-worker, B.P.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
April 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

In July 2006, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in December 
2006 and January 2008.  In pertinent part, in December 2006, 
the Board remanded the SMC claims and the claim for 
entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
diabetes mellitus.  The Board also denied the Veteran's claim 
for entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus.  The Veteran appealed the 
December 2006 Board decision with regard to the Veteran's 
claim for an initial evaluation in excess of 40 percent for 
diabetes mellitus to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in August 2007, 
the Court vacated the Board's December 2006 decision with 
regard to the Veteran's claim for an initial evaluation in 
excess of 40 percent for diabetes mellitus and remanded the 
case to the Board for development consistent with a Joint 
Motion for Remand (JMR).  In January 2008, the Board remanded 
the Veteran's claims for further development and 
adjudication.  They have now returned to the Board for 
further appellate consideration. 

The Board notes that the Veteran did not file a notice of 
disagreement or substantive appeal to the denial of 
entitlement to SMC at the "R2" rate.  To the contrary, he 
specifically noted that he was not appealing that issue.  
(See Notice of Disagreement dated in October 2002).  
Nevertheless, the Board remanded the issue in December 2006 
and January 2008, and the RO readjudicated the issue in 
August 2009.  The Board further notes that the Veteran's 
accredited representative included the issue in the December 
2009 Post Remand Brief, thus indicating that the Veteran was 
under the impression that the issue was properly on appeal.  
Therefore, the Board will proceed to adjudicate the issue.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In a decision in August 2009, the RO granted a 100 percent 
evaluation for diabetes mellitus effective from March 6, 
2009.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question as 
to a rating for diabetes mellitus currently before the Board 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating 
assignment, the Board has characterized that rating issue on 
appeal as a claim for an initial evaluation in excess of 40 
percent prior to March 6, 2009, of an original award.  
Analysis of that issue therefore requires consideration of 
the rating to be assigned effective from the date of award of 
service connection for the claim.




FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that 
the Veteran's gastroesophageal reflux disease (GERD) was 
initially demonstrated years after service, and has not been 
shown by competent clinical, or competent and credible lay, 
evidence of record, to be causally related to the Veteran's 
active service, or due to, or aggravated by, a service-
connected disability.

2.  From January 24, 2001 to March 11, 2004, the Veteran's 
diabetes mellitus was manifested by the need for daily 
insulin injections, and a restricted diet, with no clinical 
evidence of regulation of activities due to episodes of 
ketoacidosis or hypoglycemic reactions which required 
hospitalizations or twice monthly visits to a diabetic care 
provider.

3.  From March 11, 2004, the Veteran's diabetes mellitus has 
been manifested by the need for daily insulin injections, 
restricted diet, and hypoglycemic reactions requiring weekly 
visits to a diabetic care provider, plus complications that 
would be compensable if separately evaluated.  

4.  The competent clinical evidence of record reflects that 
the Veteran is able to manage his care, to include dress and 
feed himself, walk between 1/2 a mile and a mile without 
assistance, does not require care on a regular basis to 
protect himself from his daily environment, and is not 
bedridden. 


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, to include 
gastroesophageal reflux disease, was not incurred in, or 
aggravated by, active service, and is not proximately due to, 
or aggravated by, a service-connected disability. 38  
U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2009).

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for diabetes mellitus prior to March 11, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 
(2009).

3.  Entitlement to a disability rating of 100 percent from 
March 11, 2004 is granted, subject to the laws and 
regulations controlling the award of monetary benefits. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 
4.119, Diagnostic Code 7913.

4.  The requirements for special monthly compensation at the 
"L," "R," or "R2" rate, based on the need for aid and 
attendance or higher level of care, have not been met. 38 
U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in December 2006 and March 2007, 
VA informed the appellant of what evidence was required to 
substantiate his claims and of his and VA's respective duties 
for obtaining evidence.  This correspondence also informed 
the appellant that that a disability rating and/or effective 
date would be assigned if any benefit sought was granted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The Veteran is also appealing the initial rating assignment 
as to his diabetes mellitus.  Because the May 2002 decision 
granted the Veteran's claim of entitlement to service 
connection for diabetes mellitus that claim is now 
substantiated.  His filing of a notice of disagreement to the 
May 2002 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal 
as to the initial rating assignment triggers VA's obligation 
to advise the Veteran of what is necessary to obtain the 
maximum benefit allowed by the evidence and the law.  38 
U.S.C.A. §§ 5104, 7105 (West 2002).  This has been 
accomplished here.  The December 2002 statement of the case 
(SOC), under the heading "Pertinent Laws; Regulations; 
Ratings Schedule Provisions," set forth the relevant 
diagnostic code (DC) for rating diabetes mellitus (38 C.F.R. 
§ 4.119, DC 7913) and for obtaining SMC.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue and for obtaining SMC.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), private and 
VA examination and treatment records, and the statements of 
the Veteran and B.P., to include their testimony at a July 
2006 Board hearing.  The Board has perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding pertinent evidence with respect to the Veteran's 
claims for which VA has a duty to assist in obtaining.  The 
Board notes that the Dr. J.R. submitted a representative 
sample of his records of the Veteran's medical care, along 
with a statement that VA could obtain the Veteran's complete 
medical records for a cost.  VA's duty to assist does not 
include a duty to pay for private medical records.  In 
addition, as discussed below, the Board accepts that the 
evidence of record submitted by Dr. J.R. is representative of 
his records since March 11, 2004.  The Board notes that the 
Veteran's accredited representative submitted a December 2009 
Brief, in which he acknowledges that he was aware of Dr. 
J.R.'s statement.  

A VA examination and opinion with regard to the claim for 
service connection for a gastrointestinal disability was 
obtained in April 2007.  VA examinations with regard to the 
Veteran's claim for an increased initial evaluation for 
diabetes mellitus were obtained in November 2001, January 
2004, and March 2009.  VA examinations with regard to the 
Veteran's claim for entitlement to SMC were obtained in July 
2001 and April 2007. 38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination/opinions obtained in 
this case are more than adequate.  The examination reports 
provided pertinent clinical findings, including sufficient to 
rate the diabetes mellitus, consistent with the other 
evidence of record, and provided supporting rationale for the 
opinions proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  

Legal Criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Secondary service connection

A disability which is proximately due to, or aggravated by, a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating Diabetes Mellitus

Under DC 7913, a 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation. See 38 C.F.R. § 
4.119 (2009).

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under DC 7913. 
Note 1 following 38 C.F.R. § 4.119 (2009).  

Special Monthly Compensation

SMC is a special statutory award in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 
C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of 
service-connected disability, is so helpless as to be in need 
of regular aid and attendance, an increased rate of 
compensation, i.e., "special" monthly compensation is 
payable. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is 
payable as the result of service-connected disability if the 
Veteran has an anatomical loss or loss of use of both feet, 
or of one hand and one foot; has blindness in both eyes with 
visual acuity of 5/200 or less; is permanently bedridden; or 
is so helpless as to be in need of regular aid and attendance 
of another person.

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination. 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the Veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the Veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the Veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. 38 C.F.R. § 3.352(a).

SMC under 38 U.S.C.A. § 1114(r) states "if any Veteran, 
otherwise entitled to compensation authorized under 
subsection (o) of this section, at the maximum rate 
authorized under subsection (p) of this section, or at the 
intermediate rate authorized between the rates authorized 
under subsections (n) and (o) of this section and at the rate 
authorized under subsection (k) of this section, is in need 
of regular aid and attendance, then in addition to such 
compensation", the Veteran is entitled to an additional 
monthly aid and attendance allowance, or if the Veteran, in 
addition to such need of regular aid and attendance, is in 
need of a higher level of care, such Veteran shall be paid a 
monthly aid and attendance allowance in lieu of the allowance 
authorized in clause (1) of the subsection if the Secretary 
finds that the Veteran, in the absence of the provision of 
such care, would require hospitalization, nursing home care, 
or other residential institutional care.  

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Gastrointestinal Disability

At the July 2006 Board hearing, the Veteran averred that he 
has had problems with his stomach for approximately 10 to 12 
years.  (See July 2006 Board hearing transcript, page 24).  
He further avers that he takes Prilosec daily to ease his 
stomach, and that he sleeps with the head of his bed elevated 
to keep "anything from running back" into his throat while 
sleeping.  He avers that his stomach disability is secondary 
to his diabetes mellitus.

The first element of a claim for service connection is 
evidence of a current disability.  An April 2007 VA 
examination report reflects that the Veteran had abdominal 
pain and gastroesophageal reflux disease (GERD).  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The April 2007 VA examiner noted 

[i]t is possible that the [Veteran]'s 
postprandial abdominal pain is secondary to 
gastroparesis.  If he has underlying 
gastroparesis then that can exacerbate 
symptoms of acid reflux.  In order to 
evaluate further, I will order a gastric 
emptying scan.  If the gastric emptying scan 
reveals normal gastric emptying, then in my 
opinion the patient's acid reflux is not 
aggravated or related to his underlying 
diabetes mellitus.  

An April 2007 VA medical record reflects that a subsequent 
gastric emptying scan revealed normal gastric emptying.  
Thus, the medical evidence of record, which reflects normal 
gastric emptying, does not reflect that the Veteran has a 
gastrointestinal disability other than GERD.  Based on the 
April 2007 VA examiner's opinion, the Board finds that the 
medical evidence of record is against a finding that the 
Veteran's GERD is proximately due to, or aggravated by, his 
service-connected diabetes mellitus.  There is no evidence of 
record, and the Veteran has not averred, that his GERD is 
proximately due to, or aggravated by, any of the Veteran's 
other service-connected disabilities.  

Moreover, there is no evidence of record that service 
connection for GERD is warranted on a direct incurrence 
basis.  The Veteran's STRs are negative for any complaints 
of, or treatment for, the gastrointestinal tract, with the 
exception of one complaint of nausea.  That complaint was 
made after the Veteran was admitted to the hospital in 
January 1968 following shell fragment wounds to the face, 
flank, and legs.  January 1968 medical reports from later 
that same day, and the following day, reflect no further 
nausea; thus indicating that the Veteran's one incident of 
nausea was acute and transitory.  A February 1968 report of 
medical history for Medical Board purposes reflects that the 
Veteran reported that he did not have frequent indigestion, 
or stomach, liver, or intestinal trouble.  A February 1968 
report of medical examination for Medical Board purposes 
reflects that upon clinical examination, the Veteran's 
abdomen and viscera were normal.  

According to the Veteran's testimony, he has had 
gastrointestinal complaints since approximately 1994 at the 
earliest.  This is more than 25 years after separation from 
service.  The lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
the absence of an in-service injury, a demonstration of 
continuity of symptomatology, or a nexus medical opinion, the 
Board finds that the initial post service manifestation of a 
gastrointestinal disability, decades after the Veteran's 
discharge from active service, to be too remote from service 
to be reasonably related thereto. 

The Board notes that the Veteran may sincerely believe that 
his gastrointestinal disability is related to service or a 
service-connected disability; however, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. Espiritu, supra.

Based on the foregoing, the Board finds that service 
connection for a gastrointestinal disability, to include as 
secondary to diabetes mellitus is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. 

Diabetes Mellitus

The May 2002 rating decision on appeal granted service 
connection for diabetes mellitus and assigned an initial 
evaluation of 40 percent, effective January 24, 2001.  An 
August 2009 rating decision evaluated the Veteran's diabetes 
mellitus as 100 percent disabling effective from March 6, 
2009.  Therefore, the rating period on appeal is from January 
24, 2001 through March 5, 2009.  38 C.F.R. § 3.400(o)(2) 
(2009)

However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of a disability is for consideration in rating a 
disability.

A November 2001 VA examination report reflects that the 
Veteran complained of having increased pain and numbness in 
his feet and thighs from diabetic neuropathy.  The report 
further reflects that he had had no hospitalizations required 
for ketoacidosis or hypoglycemic reactions.  It was also 
noted that he was having difficulty following his recommended 
diet and had gained weight since his last examination.  He 
reported fewer trips to the store due to his neuropathic 
pain, and having loss of strength secondary to easy fatigue.  
He reported having two insulin injections a day.  He was 
employed.  

A July 2002 letter from Dr. J.R. reflects that the Veteran's 
difficulty in controlling his diabetes was causing 
neuropathy, which required twice monthly office consultations 
and evaluations.  

In his VA Form 9, received by VA in March 2003, the Veteran 
averred that he saw his diabetic doctor twice a month.

An April 2003 VA medical progress note reflects that the 
Veteran had no episodes of hypoglycemia, and had not been 
seen by a dietician recently.  It was noted that he had 
numbness and burning sensation in both feet for the last four 
years.  

An October 2003 letter from Dr. J. R. reflects that the 
Veteran has weekly visits for his metabolic syndrome.  Dr. 
J.R. also noted that he planned to continue weekly visits to 
assist in weight control.  He noted that diabetic management 
requires frequent readjustments also.  

A January 2004 VA examination report reflects that the 
Veteran reported that "he has been seeing his physician 
approximately weekly lately regarding advice and 
interventions for diabetes control, as well as attempts at 
modifying his diet and exercise regimen to achieve weight 
loss.  

A statement by the Veteran, received by VA in June 2004, 
reflects that he has minor hypoglycemic episodes once or 
twice weekly.  He noted that these episodes do not require 
hospitalization, and that he recovers by ingesting some type 
of sugar, such as Coca Cola, candy, orange juice, etc.  He 
noted that he averages four to five injections of medication 
a day to control his diabetes.  

At the July 2006 Board hearing, the Veteran testified that he 
has had weekly visits with Dr. J.R., for management of his 
diabetes, for the past five years.  He noted that these 
visits consist of reviewing a written log that he makes 
regarding his food consumption, and making any necessary 
medication adjustments.  

In a statement by Dr. J.R., received by VA in December 2008, 
the physician noted that he had seen the Veteran weekly since 
March 11, 2004.  Dr. J.R. provided what he referred to as 
"representative copies of visits" to VA.  Dr. J.R. provided 
records from approximately 29 visits.  A record dated 
February 1, 2008 notes two hypoglycemic episodes.  A record 
dated February 15, 2008 notes three hypoglycemic episodes.  A 
record dated February 22, 2008 notes "bad hypoglycemia".  A 
record dated March 21, 2008 reflects no hypoglycemia.  A 
record dated December 12, 2008 reflects one hypoglycemic 
episode.   The other records are negative for hypoglycemic 
episodes.  Nevertheless, as noted above, Dr. J.R. indicated 
that the medical records of evidence are representative of 
the Veteran's medical records since March 11, 2004.  The 
Board finds there is no evidence to doubt the credibility of 
Dr. J.R. that the submitted records, which reflect some 
hypoglycemic episodes, are representative of the Veteran's 
medical condition since March 11, 2004.  

The Board notes that there is conflicting evidence as to when 
the Veteran began weekly medical visits for his diabetes.  As 
noted above, the Veteran testified at the July 2006 Board 
hearing, that he had weekly visits with Dr. J.R. for the past 
five years, or beginning in approximately 2001; however, Dr. 
J.R. noted, in July 2002, that the Veteran's diabetes and 
associated neuropathy required twice monthly office 
consultations and evaluations; there was no discussion of 
ketoacidosis or hypoglycemic reactions.  Dr. J.R. noted, in 
October 2003, that the Veteran had weekly visits; however, he 
noted that these were for the Veteran's metabolic syndrome 
and weight control.  Finally, the most recent correspondence 
from Dr. J.R. notes that he has seen the Veteran weekly since 
March 11, 2004.  Based on the foregoing, the Board finds that 
the Veteran's weekly visits to control his hypoglycemic 
episodes began in March 2004.  This timeframe is consistent 
with the Veteran's statement received by VA in June 2004 in 
which he stated that he has minor hypoglycemic episodes once 
or twice weekly.  Although there is no clinical evidence of 
hypoglycemic episodes prior to February 2008, Dr. J.R. 
indicated that he was submitting "representative" records; 
therefore, the Board, in giving the benefit of the doubt to 
the Veteran, finds that he has hypoglycemic reactions 
requiring weekly visits to a diabetic care provider since 
March 11, 2004.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Based on the foregoing, the Board finds that the Veteran 
meets the criteria for a 100 percent rating for diabetes 
mellitus from March 11, 2004.  In addition to weekly visits 
to his physician due to hypoglycemic reactions, the Veteran 
required more than one daily injection of insulin and a 
restricted diet.  Although, the objective clinical evidence 
of record does not specifically note that the Veteran had 
regulation of activities for medical reasons, the Board notes 
that the March 2009 VA medical report reflects that the 
Veteran stated that he was not suppose to weight lift or run.  
The Board also notes that the Veteran is blind, suffers renal 
dysfunction, is overweight, and is employed in a non manual 
labor occupation.  Therefore, the Board acknowledges that the 
Veteran did not participate in strenuous occupational and 
recreational activities which would likely have been 
medically restricted in 2004.  In addition, the Veteran 
suffers from complications that are currently separately 
evaluated (peripheral neuropathy of the lower extremities, 
and renal dysfunction).

The Board finds that the Veteran does not warrant an 
increased initial evaluation in excess of 40 percent for the 
time period from January 24, 2001 through March 10, 2004.  
Although, the July 2002 correspondence from Dr. J.R. reflects 
twice monthly office consultations and evaluations, there is 
no mention of ketoacidosis or hypoglycemic reactions; rather 
Dr. J.R. specifically notes that the visits are for 
neuropathy.  There is no medical evidence that the Veteran 
suffered hypoglycemic reactions or ketoacidosis during this 
time period.  As noted above, an April 2003 VA medical 
progress note reflects that the Veteran had no episodes of 
hypoglycemia.  

The Board finds that the medical evidence of record 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria for a 40 percent evaluation 
from January 24, 2001 through March 10, 2004, and a 100 
percent evaluation from March 11, 2004. 

Extraschedular Consideration

Finally, the evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluation for the service- connected diabetes mellitus is 
inadequate.  In addition, the evidence does not reflect that 
the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable at any time 
during the rating periods on appeal.  In this regard, the 
Board notes that the record establishes that the Veteran is 
employed full time and has not been hospitalized for his 
diabetes.  Although the Veteran averred in the March 2009 VA 
examination report that he has increased absenteeism from 
work, there is no objective evidence of record that his 
diabetes has caused marked interference with employment 
beyond that already contemplated in the assigned evaluation.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006) is not warranted. See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996), Thun v. Peake, 22 Vet App 111 (2008).

SMC at the "L" rate

The Board notes that the Veteran is receiving SMC under 
38 U.S.C.A. § 1114(p) on account of vision impairment with 
additional disabilities.  He is also receiving SMC under 
38 U.S.C.A. § 1114 (k) on account of loss of use of a 
creative organ.  The Veteran avers that he is entitled to SMC 
at the "L" rate due to the need for aid and assistance.  In 
determining whether the Veteran is entitled to SMC at the 
"L" rate, a determination independent of the Veteran's 
blindness must be made.  

In July 2001, the Veteran's accredited representative noted 
that the Veteran's wife prepares his insulin needles due to 
his blindness, and that without her daily assistance, he 
would most likely be placed in a home with someone who could 
take care of his medications.  In a statement, dated in July 
2001, the Veteran averred that he cannot drive and needs to 
be led in street crossings, parking lot crossings, and stair 
climbing.  He also noted that he requires assistance with his 
wardrobe in selecting daily clothing , and in some instances, 
he needs help when dressing.  He noted that he needs help 
with his medications, to include reading the prescription 
labels.  He further noted that he cannot transport himself to 
and from the grocery store or read package labels.  The Board 
notes that the Veteran is blind due to a shrapnel injury in 
Vietnam in 1968.

A July 2001 VA examination record reflects that the Veteran 
can grip, make fine movements, self feed, button clothing, 
shave, and attend to the needs of nature, and that he can do 
all of them "well."  He was noted to have no problems with 
his lower extremities.  The report reflects that the Veteran 
can walk one mile without the assistance of another person, 
and can go anywhere daily with an attendant to assist in 
walking.  The record further reflects that the Veteran was 
blind and needed his wife to fix his medications.  The only 
noted aid was a patch over his left eye.  

B.P., a co-worker of the Veteran's, testified at the July 
2006 Board hearing that "from time to time", he has had to 
get the Veteran certain things, and, on one occasion, he 
escorted him to the nurse's station in the building.  There 
is no indication that B.P.'s aid to the Veteran was 
necessitated by any disability independent of blindness.  

The Veteran testified at the July 2006 Board hearing that he 
requires the assistance of his wife and a nurse because of 
his peripheral neuropathy and edema, which he averred makes 
it difficult for him to give himself medical injections.  

An April 2007 VA examination report reflects that the Veteran 
is employed approximately 35 hours per week.  The report 
further reflects that he can perform all functions of self-
care, is unrestricted in the circumstances that he can leave 
the home, has normal function of the upper and lower 
extremities, and can walk more than 1/2 a mile, but less than a 
mile, without the assistance of another person.  It was 
further noted that he was not permanently bedridden or 
currently hospitalized.  The only body part or system 
impairment which was noted to affect the ability of the 
Veteran to protect himself from the daily environment was his 
blindness.  

A March 2009 VA examination report reflects that the Veteran 
had normal coordination, normal orientation, normal memory, 
normal speech, no motor loss, no peripheral edema, and no 
sensory loss.  His diabetes was noted to impact his 
occupational activities due to weakness and fatigue, which 
resulted in increased absenteeism.  The effect on his daily 
activities of chores and exercise was moderate.  There was no 
effect on shopping, sports, recreation, traveling, feeding, 
bathing, dressing, toileting, or grooming.  It was noted that 
he was employed full time, and had lost approximately two 
weeks of work during the last 12 month period.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the Veteran is entitled to 
SMC based on a need for aid and attendance.  The evidence 
does not reflect that the Veteran, who can walk, feed, dress, 
and groom himself, and work outside of the home, is so 
helpless as to need regular aid and attendance.  Although, 
the Board is sympathetic that the Veteran may need assistance 
in administering medication, the Board finds that such 
assistance does not reflect that the Veteran is in need of 
regular aid and attendance within the meaning of 38 C.F.R. 
§ 3.352.  In addition, the evidence is against a finding that 
the Veteran is permanently bedridden.  To the contrary, the 
evidence reflects that he is employed outside of the home.  
The Board finds that the preponderance of the evidence is 
against the Veteran's claim for entitlement to SMC at the 
"L" rate based on a need for aid and attendance.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

SMC at the "R1" or "R2" rate 

As the Board has determined that the Veteran is not in need 
of regular aid and attendance, SMC under 38 U.S.C.A. § 
1114(r) is not warranted under either subsection (1) or 
subsection (2).  As noted above, both sections require that 
the Veteran be in need of regular aid and attendance.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. Gilbert, Id.


ORDER

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
diabetes mellitus, is denied.

2.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus prior to March 11, 2004 is 
denied.

3.  Entitlement to an initial evaluation of 100 percent from 
March 11, 2004, is granted. 

4.  Entitlement to special monthly compensation (SMC) at the 
"L" rate, independent of blindness, based on the need for 
aid and attendance, is denied.

5.  Entitlement to "R" rate SMC based on the need for aid 
and attendance is denied. 

6.  Entitlement to "R2" higher level care rate SMC is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


